Title: From John Adams to the President of Congress, 5 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 5 June 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 193–195. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:468–469.
John Adams included an English translation of a statement made to the States of Zeeland by the deputies from the city of Middelburg on 14 May. The deputies, in consenting to provide higher bounties to those agreeing to serve in the Dutch navy, declared that the reasons for the unprepared and defenseless condition of the Republic should be disclosed to the States of Zeeland so that it could act with the other provinces in the States General to correct the situation and thereby provide for the adequate defense of the nation’s territory, commerce, and possessions. Adams also reported that Zeeland had called on the States General to establish batteries on the coast of Flanders and that the States General had resolved to borrow twelve million florins to finance the war, an increase of four million over the sum previously voted. Finally, Adams noted that William V had traveled to Brielle, Hellevoetsluis, Goeree, and Willemstad to review troops and warships. Adams wrote in closing, “I send to Congress an account of these faint, feeble Symptoms of Life, because there is no appearance of any more vigorous. I am told that this Vis Inertia is profound Policy. If it is Policy at all, it is so profound as to be perfectly incomprehensible. However, their Property and Dominion, their Honour and Dignity, their Sovereignty and Independence are their own, and if they chuse to throw them all away, for ought I know, they have a right to do it. There is one Comfort, if other Nations have nothing to hope, they have nothing to fear from such Policy.”
